ORDER

PER CURIAM.
Defendant appeals from the judgments of conviction, after a jury trial, for burglary in the second degree, § 569.170 RSMol986, and felony stealing, § 570.030 RSMol986. He was sentenced by the court as a class X offender to consecutive sentences of twelve years on each charge. Defendant also appeals denial, after an evidentiary hearing, of his Rule 29.15 motion for post conviction relief. We affirm.
*399We have reviewed the record consisting of the legal file and transcripts for both appeals and find the claims of error are without merit; we find no prejudicial error and the findings and judgment of the motion court are not clearly erroneous. An extended opinion would have no precedential value nor serve any jurisprudential purpose. We affirm the judgments pursuant to Rules 30.25(b) and 84.16(b).